Case 15-23230-CMB               Doc 90   Filed 10/09/18 Entered 10/09/18 17:01:48                 Desc Main
                                         Document     Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                             )
                                                   )       Bankruptcy No. 15-23230-CMB
SANDRA L. McATEER,                                 )
                                                   )       Chapter 13
         Debtor.                                   )
                                                   )
U.S. BANK TRUST                                    )
NATIONAL ASSOCIATION,                              )       Related to Claim No. 10-1
AS TRUSTEE OF THE IGSC                             )
SERIES III TRUST,                                  )
                                                   )
                   Movant,                         )
                                                   )
         v.                                        )
                                                   )
SANDRA L. McATEER and                              )
RONDA J. WINNECOUR, TRUSTEE,                       )
                                                   )
                   Respondents.                    )

 WITHDRAWAL OF U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE
      IGSC SERIES III TRUST’S PROOF OF CLAIM FILED AT CLAIM NO. 10-1

         The Movant, U.S. Bank Trust National Association, as Trustee of the IGSC Series III Trust

(hereinafter referred to as "Movant") gives notice to the Court and to all parties in interest that Movant is

withdrawing the Proof of Claim filed on June 15, 2018 at Claim No. 10-1 (the “Claim”). As a

consequence of the withdrawal of the Claim, the hearing scheduled for November 29, 2018 at 10:00 a.m.,

before Judge Bohm in Courtroom B, 54th Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219

is cancelled.

                                                           Respectfully Submitted,

Date of service: October 9, 2018                           TUCKER ARENSBERG, P.C.

                                                           /s/ Allison L. Carr
                                                           Allison L. Carr, Esq. (Pa. I. D. 203815)
                                                           1500 One PPG Place
                                                           Pittsburgh, PA 15222
                                                           (412) 566-1212
                                                           acarr@tuckerlaw.com




TADMS:5033816-1 032787-184574
